IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
AT KNOXVILLE
August 26, 2020 Session

STATE OF TENNESSEE v. JONATHAN RICHENS

 

Appeal from the Circuit Court for Sevier County FILED
Nos. 24590-II, 25074-II James L. Gass, Judge
OCT 8 0 2020

 

Clerk of the Appellate Courts

No. E2019-01854-CCA-R3-CD Rec'd by.

 

 

 

 

The Defendant, Jonathan Richens, appeals from the Sevier County Circuit Court’s
revocation of probation for his effective six-year sentence for resisting arrest and
aggravated assault. The Defendant contends that the trial court erred by revoking his
probation and ordering him to serve the remainder of his sentence in confinement. We
affirm the judgment of the trial court.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which NORMA
MCGEE OGLE and D,. KELLY THOMAS, JR., JJ., joined.

Edward Cantrell Miller, District Public Defender; and Kendall F. Stivers (on appeal) and
Mendi Winstead (at revocation hearing), Assistant District Public Defenders, for the
appellant, Jonathan Richens.

Herbert H. Slatery III, Attorney General and Reporter; Nicholas W. Spangler, Senior
Assistant Attorney General; Jimmy B. Dunn, District Attorney General; and Rolfe A.
Straussfogel, Assistant District Attorney General, for the appellee, State of Tennessee.

OPINION

Pursuant to an agreement, on January 7, 2019, the Defendant pleaded guilty in
case number 24590-II to resisting arrest and in case number 25074-II to aggravated
assault. A false imprisonment charge was dismissed in case number 24590-II. The
Defendant received concurrent sentences of six months’ confinement at 75% service for
resisting arrest and six years suspended to probation after one year’s confinement for
aggravated assault. The Defendant was released from confinement on May 22, 2019,
after having served nine months.
On July 17, 2019, a probation violation report was filed with the trial court and
alleged that the Defendant had been arrested for possession of marijuana and
methamphetamine, had failed to report his arrest to his probation officer, had absconded
from supervision, had failed to comply with the special conditions of his release, and had
failed to pay fines, court costs, and restitution. An arrest warrant issued on July 22, 2019.

At the September 23, 2019 revocation hearing, the Defendant stipulated to the
facts contained in the probation violation report and arrest warrant. The Defendant,
likewise, admitted to violating the conditions of his release. As a result, the trial court
found the Defendant guilty of violating the conditions of his probation.

Brittney Davis, the Defendant’s probation officer, testified that the Defendant had
never reported after his May 22, 2019 release from jail. She agreed the Defendant did not
report his arrest to her.

The Defendant testified that he violated his probation by failing to report to Ms.
Davis. He said that he did not know where to go after his release from jail, that friends
allowed him to stay at their homes, and that he had “a set up with a halfway house, but
[his] anxiety and depression took over.” He admitted that he “relapsed into drug use,”
that he had a “drug problem,” and that he had “a mental health issue.” The Defendant
said that he needed treatment for both. He said that, at the time he pleaded guilty to the
offenses, he requested a placement in a rehabilitation program to help him “reintegrate
back into society instead of just thrown out into society” but that his request was denied
because of his “mental disposition on [his] willingness to quit.” He said “they felt” as
though he was “far enough along that [he] didn’t need rehab.” The Defendant said he
knew he needed to be placed in a treatment program. He stated that, since his arrest for
the probation violation, he had been evaluated by Helen Ross McNabb personnel and that
the personnel had recommended a twelve-month program. He said that he wanted to
complete the program and that he was willing to remain incarcerated until he could enter
the program. He said that Helen Ross McNabb Center recommended mental health
treatment, along with substance abuse treatment, and that he would comply with the
program requirements and any probation conditions.

The Defendant testified that he had been on probation about three months when he
was arrested for the drug-related charges and that he had been working at Burger King
during his release.

The Defendant told the trial court that he had struggled with his mental health
previously and that his struggles led to his substance abuse. He said that knew he needed
treatment when he pleaded guilty to the offenses in this case, that he “reached out” for
help when he pleaded guilty, and that he was “kind of denied” the help he needed. He
requested mercy from the trial court.
Upon questioning by the trial court, the Defendant said that the victim of the
aggravated assault was his former girlfriend’s ex-husband. The Defendant said that the
victim falsely told the police that the Defendant had a knife during the physical
altercation. When asked about his failure to report to his probation officer, the Defendant
stated that his anxiety and depression overwhelmed him and that he did not know what to
do and where to go. The court credited the Defendant’s testimony regarding his mental
health and agreed that the Defendant needed treatment. The trial court inquired about the
Defendant’s criminal history, and the Defendant stated he had previous convictions for
domestic assault, which he said were the result of being in previous “co-dependent
relationships with someone.” The prosecutor informed the court that in 2006, the
Defendant was convicted in Florida of assaulting a law enforcement officer and burglary
and that he received three years’ probation. The prosecutor said that the Defendant had
additional convictions for drug- and alcohol-related offenses, burglary, resisting arrest,
aggravated domestic assault, and other offenses involving violence.! Defense counsel
stated that the Defendant agreed “to some of those, [and] disputes some of those,”
although the Defendant did not dispute that he had a criminal history involving “crimes
of violence.” Counsel argued that the offenses leading to the probation violation were
non-violent and involved misdemeanor possession of marijuana and methamphetamine.

The trial court determined that although the court wanted the Defendant to obtain
substance abuse and mental health treatment, his criminal history was lengthy. The court
stated that the Defendant was afforded the opportunity to correct his behavior on
probation but that the Defendant failed to report to his probation officer. The court found
that the Defendant “completely disregarded” the opportunity to serve his sentence in the
community and that he made “no effort” to comply with the terms of his release. The
court ordered the Defendant to serve the remainder of his sentence in confinement. This

appeal followed.

The Defendant contends that the trial court erred by ordering him to serve the
remainder of his sentence in confinement. The Defendant argues that the court
improperly relied upon the nature of his previous convictions, rather than relying on the
allegations in the probation violation warrant. He, likewise, asserts that the trial court
erroneously assumed the only option in this case was incarceration and that confinement
was an inappropriate punishment for his first violation and was not a substitute for
substance abuse and mental health treatment. The State responds that the trial court did
not err by ordering the Defendant to serve the remainder of his sentence in confinement.

We agree with the State.

 

' The record reflects that the prosecutor told the trial court that the Defendant was charged with
kidnapping, aggravated assault, aggravated stalking, and three counts of burglary. The prosecutor said
that although some of these charges were dismissed, the Defendant received a two-year sentence in
confinement. The prosecutor was unable to determine the conviction offenses. Certified copies of the
Defendant’s convictions were not presented as evidence at the revocation hearing.

-3-
Our supreme court has concluded that a trial court’s decision to revoke a
defendant’s probation sentence “will not be disturbed on appeal unless . . . there has been
an abuse of discretion.” State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991) (citing State v.
Williamson, 619 S.W.2d 145, 146 (Tenn. Crim. App. 1981)). An abuse of discretion has
been established when the “record contains no substantial evidence to support the
conclusion of the trial judge that a violation of the conditions of probation has occurred.”
State v. Delp, 614 S.W.2d 395, 398 (Tenn. Crim. App. 1980); see State v. Shaffer, 45
S.W.3d 553, 554 (Tenn. 2001); State v. Grear, 568 S.W.2d 285, 286 (Tenn. 1978). When
a trial court finds by a preponderance of the evidence that a defendant has violated the
conditions of probation, the court “shall have the right . . . to revoke the probation.”
T.C.A. § 40-35-311(e)(1) (2019). After revoking a defendant’s probation, the trial court
may return a defendant to probation with modified conditions as necessary, extend the
period of probation by no more than two years, order a period of confinement, or order
the defendant’s sentence into execution as originally entered. Jd. §§ 40-35-308(a), (c), -
310 (2019). “In probation revocation hearings, the credibility of witnesses is for the
determination of the trial judge.” Carver v. State, 570 S.W.2d 872, 875 (Tenn. Crim.
App. 1978) (citing Bledsoe v. State, 215 Tenn. 553, 387 S.W.2d 811, 814 (Tenn. 1965)).

The record reflects that the Defendant stipulated to the allegations contained in the
probation violation report and warrant. The Defendant admitted he had violated the
conditions of his release by obtaining new criminal charges for drug possession and by
failing to report to his probation officer. The conditions of his probation prohibited the
Defendant from engaging in criminal conduct, required him to report to his probation
officer upon his release from confinement followed by regular reporting as required by
his probation officer, and required him to report any new arrests to his probation officer.
As a result, the record supports the trial court’s finding that the Defendant violated the
conditions of his probation. The court did not abuse its discretion by revoking the
Defendant’s probation. See T.C.A. § 40-35-311 (e)(1). Once the court revoked the
Defendant’s probation, it had the authority to order the Defendant to serve his sentence in
confinement. See id. §§ 40-35-308(a), (c), -310.

We have considered the Defendant’s arguments that the trial court improperly
relied on the nature of his previous convictions and failed to consider his substance abuse
and mental health issues in ordering the Defendant to serve the remainder of his sentence
in confinement. However, the record reflects that although the court inquired about the
nature of the Defendant’s previous convictions, the court ordered confinement as a result
of the Defendant’s complete disregard and lack of effort to comply with any of the terms
of his release after serving nine months in confinement. The evidence shows that the
Defendant never reported to his probation officer after his release and was arrested
approximately two months after his release from jail. Furthermore, the court
acknowledged and considered the Defendant’s substance abuse and mental health issues
and his need for treatment. Likewise, the Defendant’s testimony about his evaluation and
recommended treatment plan at Helen Ross McNabb was presented to the court.

-4-
However, the court determined that the Defendant’s failure to comply with any of the
conditions of his release outweighed these considerations. The court did not abuse its
discretion by ordering the Defendant to serve the remainder of his sentence in
confinement.

We have, likewise, considered the Defendant’s assertion that the trial court
erroneously assumed the only option in this case was incarceration. The record does not
support the argument that the court was unaware of its statutory options after revoking
the Defendant’s probation. See id. §§ 40-35-308(a), (c), -310. The Defendant is not

entitled to relief.

In consideration of the foregoing and the record as a whole, we affirm the
judgment of the trial court.

 

ROBERT H. MONTGOMERY, JR., JUDGE